ORDER

PER CURIAM.
Contina Graves (Graves) appeals from the Labor and Industrial Relations Commission’s (the Commission) determination that she was ineligible to receive unemployment compensation benefits because she left work voluntarily without good cause attributable to her employer. She contends the departure from her job was involuntary as she was unable to obtain child care services during her assigned shift. She argues that she informed her employer of her problem, obtained child care services for different shifts, and took all reasonable measures to retain employment. We find no error and affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment of the motion court pursuant to Rule 84.16(b).